RESPONSE TO AMENDMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1–8 are pending in this application.
Claim Rejections – 35 USC §103
The 35 U.S.C. § 103 rejection of claims 1–8 is hereby withdrawn in light of the amendments and arguments filed on 9/10/2021.
Examiner’s Comment/Allowable Subject Matter
Claims 1–8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gundavelli et al. (2013/0139221) discloses ability to authenticate support for proxy mobile IPs, where a parameter of the relevant triggering message sent for connecting a mobile wireless device to a particular WLAN infrastructure includes a “Home Address”; and
Bahn et al. (2013/0086644), though not applicable to the instant application as a prior art due to its assignee being the same as the instant 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458